DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
The summation symbol appears to be used improperly.  As written, the summation symbol represents summing all values associated with j, from j equals 1 to the number 1.  The examiner suggests stating                         
                            
                                
                                    3
                                    I
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            i
                                        
                                        
                                            j
                                        
                                    
                                    *
                                    
                                        
                                            P
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     to correspond to summing all of the n VOC values.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “volatile” in claim 7 is a relative term which renders the claim indefinite. The term “volatile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification is unclear as to what compounds fall within the threshold of volatile.
Regarding claim 7, the phrase “separating the VOCs sampled” is unclear whether the samples are separated or the VOCs themselves are separated.
Claim 7 recites the limitation "the substrate" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 7-12, the phrase within the parenthesis renders the claim indefinite because it is unclear whether the limitation(s) within the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "its" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "namely" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 8, the symbols ij and Pj are unclear if the j represents the same integer in the summation symbol.
Claim 12 recites the limitation "coefficient 1" and “coefficient 2) in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyer (US 6,255,652).
In re. claim 7, Moyer teaches a method of detecting the presence of insects in an indoor environment comprising: taking a sample of volatile organic compounds in the indoor environment (gas analyzer analyzes C02, methane, radon, carbon monoxide or other toxic gasses) (col. 4, ln. 56-67)); separating the VOCs sampled (samples separated between stage 1 and stage 2) (col. 3, ln. 49-58); detecting the presence or absence of predetermined "target" VOCs (in relation to baseline reading) (col. 3, ln. 55-58), these predetermined "target" VOCs belonging to at least one of the following three categories of VOCs: VOCs that are emitted independently of the substrate on which the insects grow, and that are only emitted during an insect infestation , called "category 1 VOCs" (produced by an individual insect) (col. 1, ln. 26-33); VOCs that are emitted independently of the substrate on which the insects grow but that may also have biological origins other than insects, called "category 2 VOCs" (produced by an individual insect) (col. 1, ln. 26-33); (d) calculating respectively a value "Insect Infestation Index" called "31" (any value above the baseline) and a value "Limit Value" called "VL (baseline value), each of which depends on the presence or absence of the predetermined target VOCs (col. 3, ln. 49-58); (e) comparing the values "31" and "VL"; if the value "31" is strictly greater than the value "VL" then the environment is infested, and if the value "31" is less than or equal to the value "VL, the environment is not infested (col. 3, ln. 49-58).
In re. claim 11, Moyer teaches the method of detecting the presence of insects as claimed in claim 7, wherein the insects are in the larval state (as the state of the insect fails to further define the method).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer.
In re. claim 8, Moyer teaches method of detecting the presence of insects as claimed in claim 7, characterized in that step (d) is carried out in three substeps: determining an incrementing value "i", the incrementing value being obtained by assigning, to each of the predetermined target VOCs, a number depending on its presence or its absence (anything above zero) (col. 5, ln. 18-26), the numbers being assigned as follows: presence of a VOC of category is characterized by a number (few parts per million) and its absence by zero (col. 5, ln. 18-26).
determining a weighting value "P" (ppm in the room) (stage 2) corresponding to the following formula: 
                
                    P
                     
                    (
                    p
                    p
                    m
                     
                    i
                    n
                     
                    r
                    o
                    o
                    m
                    )
                    =
                    
                        
                            C
                            o
                            e
                            f
                            f
                            i
                            c
                            i
                            e
                            n
                            t
                             
                            1
                        
                        
                            N
                            u
                            m
                            b
                            e
                            r
                             
                            o
                            f
                             
                            w
                            e
                            i
                            g
                            h
                            t
                            e
                            d
                             
                            V
                            O
                            C
                            s
                             
                            (
                            p
                            p
                            m
                             
                            i
                            n
                             
                            a
                            t
                            m
                            o
                            s
                            p
                            h
                            e
                            r
                            e
                            )
                        
                    
                
            
in which: the "weighted VOCs" correspond to the VOCs found on substrates without active infestation but emitted in a larger relative amount in the presence of the insects (gas of stage 1 in the atmosphere), coefficient 1 is an empirical real number established by iteration with a panel of environments whose infestation is known (coefficient to create ppm in room as indicated); determining the value 31 and VL, the value (31) corresponding to the following formula:
                
                    
                        
                            3
                            I
                        
                    
                    =
                    
                        
                            ∑
                            
                                j
                                =
                                1
                            
                            
                                n
                            
                        
                        
                            
                                
                                    i
                                
                                
                                    j
                                
                            
                            *
                            
                                
                                    P
                                
                                
                                    j
                                
                            
                        
                    
                
             
in which: n represents the number of target VOCs (1), j represents an integer (1), i represents the incrementing value as defined in step (d-1), P represents the weighting value as defined in step (d-2), ij represents the incrementation of the j-th target VOC (1), Pj represents the weighting of the j-th target VOC (ppm in room), the value (VL) corresponding to the following formula:
                
                    V
                    L
                     
                    (
                    b
                    a
                    s
                    e
                    l
                    i
                    n
                    e
                    )
                    =
                    
                        
                            u
                            n
                            w
                            e
                            i
                            g
                            h
                            t
                            e
                            d
                             
                            V
                            O
                            C
                            s
                             
                            
                                
                                    p
                                    p
                                    m
                                     
                                    i
                                    n
                                     
                                    r
                                    o
                                    o
                                    m
                                
                            
                            +
                            P
                            *
                             
                            w
                            e
                            i
                            g
                            h
                            t
                            e
                            d
                             
                            V
                            O
                            C
                            s
                             
                            (
                            p
                            p
                            m
                             
                            i
                            n
                             
                            a
                            t
                            m
                            o
                            s
                            p
                            h
                            e
                            r
                            e
                            )
                             
                        
                        
                            C
                            o
                            e
                            f
                            f
                            i
                            c
                            i
                            e
                            n
                            t
                             
                            2
                        
                    
                
            
in which the "unweighted VOCs" correspond to the VOCs only emitted in the presence of insects (stage 2), coefficient 2 is an empirical real number established by iteration with the same environment panel as that used for determining "coefficient 1" (to establish a baseline close to zero, i.e. very large number).
Moyer fails to disclose VOC presence is indicated by 1, and absence is indicated by -1.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Moyer to have VOC presence indicated by 1, and absence indicated by -1, since there are a finite number of identified, predictable potential solutions of numbers to indicate presence or absence of the VOCs and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
In re. claim 9, Moyer fails to disclose the predetermined target VOCs are selected from the group consisting of 2,2'-bi-1,3- dioxolane; n-butyl acetate; 1,3,5,7-cyclooctatetraene; alpha-pinene; 1-propanol; methanecarbothiolic acid; 3,3-dimethyl-1-hexene; 2-butanone; ethyl acetate; 4-hydroxy-2- butanone; 1-butanol; 2,5-dimethyl-furan; 2-ethenyl-2-butenal; butyl formate; pyrazine; pyrrole; 1-pentanol; 1-(3,4-dimethylthieno[2,3-b]thiophen-2-yl)-ethanone-oxime; 1,4- octadiene; 1,3-octadiene; 2-methyl-pyrimidine; 1-hexanol; 2-heptanone; 2,5-dimethyl- pyrazine; camphene; 2-octanone; 1-methyl-4-(1-methylethenyl)-cyclohexene; 2- methyldecane; acetophenone; 2-nonen-1-ol; 1,10-dichlorodecane; dodecanal; 2-pentyl- thiophene; 2-decen-1-ol; naphthalene; diethyl phthalate, and mixtures thereof.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Moyer to sense the recited target VOCs, since Moyer states “While it is believed this invention will find its widest use in detection of termite infestations by carbon dioxide, that is not the sole use envisioned by the inventor. Increased concentrations of any detectable gas in the space between the wall studs may be discovered by use of this invention.” (col. 5, ln. 1-6), and doing so would enable detection of insects found to emit the recited target VOCs.
In re. claim 10, Moyer fails to disclose the predetermined target category 1 VOCs are selected from the group consisting of 2,2'-bi-1,3-dioxolane and n-butyl acetate.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Moyer to sense the recited target VOCs, since Moyer states “While it is believed this invention will find its widest use in detection of termite infestations by carbon dioxide, that is not the sole use envisioned by the inventor. Increased concentrations of any detectable gas in the space between the wall studs may be discovered by use of this invention.” (col. 5, ln. 1-6), and doing so would enable detection of insects found to emit the recited target VOCs.
In re. claim 12, Moyer fails to disclose method of detecting the presence of insects as claimed in claim 7, wherein: the insect is Tineola bisselliella, coefficient 1 has a value from 1 to 3, and is preferably equal to 2, coefficient 2 has a value from 3 to 5, and is preferably equal to 4.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Moyer to sense target VOCs associated with Tineola bisselliella, since Moyer states “While it is believed this invention will find its widest use in detection of termite infestations by carbon dioxide, that is not the sole use envisioned by the inventor. Increased concentrations of any detectable gas in the space between the wall studs may be discovered by use of this invention.” (col. 5, ln. 1-6), and doing so would allow the invention to target the specific type of insect.
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Moyer to have coefficient 1 as a value from 1 to 3, and coefficient 2 as a value from 3 to 5, since there are a finite number of identified, predictable potential solutions of numbers to establish a specific baseline and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so enables the user to customize the desired baseline.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647